DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/24/20, 8/14/20 and 11/24/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, the prior art fails to teach memory stack structure extending through the alternating stack and comprising a vertical semiconductor channel, a vertical stack of majority germanium layers each comprising at least 51 atomic percent germanium, and a vertical stack of ferroelectric dielectric layers (claims 1-15) and forming a vertical semiconductor channel in the openings through the alternating stack; forming backside 
Fig. 7I of Uno (US 10121965) teaches a vertical memory stack 90 through alternating materials 30 and 60 having a vertical channel 196 and vertical stacks 182 and 184. However, the vertical stacks are a barrier layer 182 and a crystalline memory layer 184, neither of which are ferroelectric nor mostly germanium.
Fig. 11 of Gunji-Yoneoka (US 10121794) teaches a vertical memory stack 76 through alternating materials 32 and 46 having a vertical channel 76 and vertical stacks 46 of electrically conductive layers and a blocking dielectric layer 44 of aluminum oxide. However, Gunji-Yoneoka has the same deficiencies as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
9/16/21a